Citation Nr: 0604514
Decision Date: 02/16/06	Archive Date: 06/16/06

DOCKET NO. 02-02 056A                       DATE FEB 16 2006

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.

REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to September 1961.



This appeal comes to the Board of Veterans' Appeals (Board) from a September 2001 rating decision in which the RO continued the veteran's forty percent disability rating for degenerative disc disease of the lumbosacral spine. The veteran perfected an appeal of that decision, which is now before the Board of Veterans' Appeals (Board).

FINDINGS OF FACT

1. All relevant, available evidence necessary for an equitable disposition of the veteran's appeal has been obtained by the RO and the duty to notify has been satisfied.

2. The veteran's service-connected lumbosacral degenerative disc disease is manifested by pain, limitation of motion, intermittent use of a lumbosacral corset, and some radiation of pain to the left leg, but no neurological deficits or ankylosis was shown.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for degenerative-disc disease of the lumbosacral spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes 5293 (2003) and 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the

- 2



development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). The Court also held, however, that providing the VCAA notice to the claimant after the initial decision could satisfy the requirements of the VCAA if the timing of the notice was not prejudicial to the claimant. Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been considered and complied with. There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the appellant. As such, there is no indication that there is any prejudice to the appellant by the order of the events in this case. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993). Any error in the sequence of events is not shown to have any effect on the case or to cause injury to the claimant. consequently, the Board concludes that any such error is harmless and does n9t prohibit consideration of this matter on the merits. See Mayfield, supra; ATD Corp'- v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in a March 2004 letter the RO provided notice to the veteran regarding what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the veteran, what information and evidence will be obtained by VA, and the need for

- 3 



the veteran to advise V A of or submit any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed rating decision, as well as a February 2002 Statement of the Case (SOC), and March 2002 and September 2005 Supplemental Statements of the Case (SSOC). These documents provided him with notice of the law and governing regulations, as well as the reasons for the determinations made regarding his claim. By way of these documents, he also was specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on the veteran's behalf. Additionally, the September 2005 SSOC included a summary of the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159. Therefore, the Board finds that the veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. Accordingly, there is no further duty to notify, and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the veteran. Specifically, the information and evidence that have been associated with the claims file includes the veteran's service medical records, and post-service medical records and examination reports. Under the circumstances in this case, the veteran has received the notice and assistance contemplated by law and adjudication of the claim poses no risk of prejudice to the veteran. See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require remand where VA thoroughly discussed factual determinations leading to conclusion and evidence of record provides plausible basis for factual conclusions, and where development of the evidence was as complete as was necessary for a fair adjudication of the claims).

- 4 



Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes: his multiple contentions; service medical records; VA examination reports from August 2001 and March 2005; and private medical records. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that his low back disorder is more severe than currently rated. In this regard, service connection was originally established for degenerative disc disease in an August 1963 rating decision, and was increased to 40 percent disabling in a May 1979 rating decision. He filed a claim for an increased rating in August 2001.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F .R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

- 5 -:



Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. See DeLuca v. Brown, 8 Vet. App.202 (1995); 38 C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2005).

Since the veteran's claim for an increased rating was initiated in August 2001, the rating criteria for back disabilities have been revised twice. The rating criteria for intervertebral disc syndrome were revised in August 2002, effective September 23, 2002. See Schedule for Rating Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)). The rating criteria for disabilities of the spine were revised in August 2003, effective September 26, 2003. See Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran. If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-00.

In denying entitlement to a rating in excess of 40 percent, the RO has considered both the old rating criteria and both versions of the new rating criteria over the course of the appeal. Thus, the Board may proceed with a decision on the merits of

- 6 



the veteran's claim, with consideration of the original and revised regulations, without prejudice to him. Bernard v Brown, 4 Vet. App. 384 (1993).

Upon review of the evidence of record, the Board finds that the evidence does not support an evaluation in excess of 40 percent under either the old or the new rating criteria.

As an initial matter, the Board notes that under both the old and new criteria, higher ratings could be assigned for ankylosis (bony fixation of the spine). Although the veteran does experience limitation of motion, as shown on both the 2001 and 2005 VA examinations, motion was still possible; his lumbosacral spine is not shown to be fixed at an unfavorable angle. Thus, a higher rating under Diagnostic Code 5289 (effective prior to September 26,2003) or under the General Rating Forum effective after (September 26,2003) based on ankylosis is not warranted.

The veteran's degenerative disc disease is currently rated as 40 percent disabling under the old version of Diagnostic Code 5293. According to the prior rating criteria, Diagnostic Code 5293 for intervertebral disc syndrome provided a 60 percent evaluation if the symptoms were pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, with little intermittent relief. A 40 percent evaluation applied if the symptoms were severe, with recurring attacks and intermittent relief. 38 C.F.R. § 4.71a (2001).

The Board finds that the evidence does not show that the veteran's degenerative disc disease more nearly approximates the criteria for a 60 percent rating under the old version of Diagnostic Code 5293. While the September 2001 report from the veteran's chiropractor and both VA examination reports note that the veteran complains of pain with radiation into the left leg, none of the medical evidence reflects any neurological deficits. The August 2001 examination found no neurological abnormalities. Likewise, the March 2005 examination found no sensory or motor abnormaties, and his reflexes were within normal limits.

- 7 



Moreover, the chiropractic report and the VA examinations note only mild degenerative disc disease on X-ray. Further, the August 2001 VA examination revealed that the veteran's back pain was intermittent in nature, with some relief on Motrin and with weekly chiropractic treatment. The 2005 VA examination report noted the pain and flareups were variable in nature, but that Tylenol did not provide much relief. Both VA examinations noted that he occasionally uses a lumbosacral corset, but walked unassisted. The 2005 VA examination noted the veteran was independent with activities of daily living. While the chiropractor noted that the veteran's presenting complaints included muscle spasm, such was not shown on either VA examination.

In summary, while the veteran clearly experiences pain and significant limitation of motion, there is no objective evidence of any neurological deficits to support a finding that his degenerative disc disease is pronounced, with persistent symptoms compatible with sciatic neuropathy and little intermittent relief. Rather, the veteran's subjective complaints of pain and the objective findings more nearly correspond with the 40 percent currently assigned for severe degenerative disc
disease. Thus, an increased rating is not warranted under the old rating criteria. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Pursuant to the revised rating criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating applies. The disability is rated as 40 percent disabling if manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5293 (or 5243), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic

- 8 



and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Upon review of the record, the Board finds that the evidence does not support a rating in excess of the 40 percent currently assigned under the criteria for intervertebral disc syndrome. Specifically, none of the evidence establishes that the veteran suffers from incapacitating episodes as defined by the rating schedule. While the August 2001 examination noted the veteran needed rest and increased medication when in pain, the report did not indicate that such was bedrest prescribed by a physician. Moreover, the veteran seeks only chiropractic treatment, not treatment by a physician. Finally, that VA examination report noted only intermittent pain, and made no intimation that he was incapacitated for a total duration of at least six weeks during the past 12 months. Chiropractic treatments one to two times per week do not equate to incapacitating episodes, especially as such treatment is therapy and spinal manipulation.

In light of the above, a higher evaluation under the revised criteria for intervertebral, disc syndrome is not warranted.

As a final matter, the Board notes that the General Rating Formula for Diseases and Injuries of the Spine is used to evaluate degenerative disc disease under Diagnostic Code 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, limitation in forward flexion of the thoracolumbar spine to 30 degrees or less, is rated at a maximum of 40 percent. Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a (2005).

- 9 



While the veteran does experience limitation of motion as shown on both VA examinations, such motion could not result in an evaluation higher than 40 percent. As the VA examinations show no neurological abnormalities, separate ratings for orthopedic and neurological disabilities could not result in an evaluation in excess of the 40 percent currently assigned for his degenerative disc disease. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2005).

In summary, the 40 percent evaluation currently assigned for the veteran's lumbosacral degenerative disc disease adequately compensates him for his subjective complaints and the objective findings noted in the medical evidence of record. Therefore, his claim for an increased rating is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine is denied.

	
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

- 10 




